DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of as a continuation of U.S. Patent Application Number 15/660,073 filed on July 26, 2017, which claims priority to, and the benefit of U.S. Provisional Application No. 62/367,242 filed on July 27, 2016 and U.S. Provisional Application No. 62/504,213 filed on May 10, 2017. The noted priority is acknowledge by the examiner.

Drawings
The drawings were received on 03/31/2022.  These drawings are acceptable.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,291,532. Although the claims at issue are not identical, they are not patentably distinct from each other because the recitation in the instant claims an overlapping scope that are consider boarder in scope in comparison to those disclosed in the claims of the patented case as highlighted in the tables below. 

Instant Application: 17/709,560

Patent No. 11,291,532
Claim 1:

A computer-implemented method for recognizing dental information using DNNs, the method comprising:
















receiving, by one or more computing devices, a patient's scan data representing at least one portion of the patient's dentition data set; 


identifying, using a trained deep neural network, one or more dental features in the patient's scan data based on one or more output probability values of the trained deep neural network;


determining locations of the identified one or more dental features including the locations of a prepared tooth; 


and generating a contour of a crown for the prepared tooth based on the identified one or more dental features and the locations of the identified one or more dental features in the patient's scan data, wherein the crown is to be attached to the prepared tooth.
Examiner notes:









That the instant application claims using a trained deep neural network trained using patients data in combination with claim 2 limitation which is considered not patentably distinct because the recitation in the instant case have overlapping scope that is boarder in scope in comparison to those disclosed in the patented case.






 That the instant application claims a receiving step that are considered  not patentably distinct because the recitation in the instant case have overlapping scope in comparison to those disclosed in the patented case.
The limitations directed towards identifying, determining, and generating steps disclosed in the instant case are considered  not patentably distinct because the recitation in the instant case have overlapping scope in comparison to those disclosed in the patented case.









Claim 1

A computer-implemented method for recognizing dental information using deep neural networks (DNNs), the method comprising:

training, by one or more computing devices using a plurality of dentition training data sets, a deep neural network to map one or more dental features in at least one portion of each dentition training data set from the plurality of dentition training data sets to one or more highest probability values of a probability vector;


receiving, by the one or more computing devices, patient's scan data representing at least one portion of the patient's dentition data set;


identifying, using the trained deep neural network, one or more dental features in the patient's scan data based on one or more output probability values of the deep neural network;

determining locations of the identified one or more dental features including the locations of a prepared tooth; 


and generating, using a trained generative deep neural net­work, a contour of a crown for the prepared tooth based on the identified one or more dental features and the locations of the identified one or more dental features in the patient's scan data, wherein the crown is to be attached to the prepared tooth.
Claims 1 and 2

See limitation above

wherein the trained deep neural network maps one or more dental features in at least one portion of each dentition training data set from a plurality of dentition training data sets to one or more highest probability values of a probability vector.
See Notes above
Claim 1


training data sets, a deep neural network to map one or more dental features in at least one portion of each dentition training data set from the plurality of dentition training data sets to one or more highest probability values of a probability vector;

Claim 15 and 16
The instant application claims are considered not patentably distinct because the recitation in the instant case have overlapping scope that is boarder in scope in comparison to those disclosed in the patented case.
Claim 14
Claim 20
The instant application claims are considered not patentably distinct because the recitation in the instant case have overlapping scope that is boarder in scope in comparison to those disclosed in the patented case.
Claim 18
Claims 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14
Recitation in claims in the instant case are considered  not patentably distinct because the recitation in the instant case have overlapping scope that are consider boarder in scope in comparison to those disclosed in the recitation disclosed in the patented case

Claims 2, 3, 4, 5, 6, 7, 8, 9, 10 , 11, 12, 13 respectively
Claims 17, 18, 19
Recitation in claims in the instant case are considered  not patentably distinct because the recitation in the instant case have overlapping scope that are consider boarder in scope in comparison to those disclosed in the recitation disclosed in the patented case

Claims 15, 16, 17 respectively


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-11, 15, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2005/0192835 (“Align-Kuo”) in view of U.S. Patent Publication No. 2020/0000562 (“Wey”) in further view Kopelman US Pub. No. 20160199215 (hereinafter ‘Kop’).
Claims 1 and 15
	Align-Kuo in combination with Wey teaches: computer-implemented method for recognizing dental information using DNNs, the method comprising/computer program product comprising a computer-readable storage medium having computer program logic recorded thereon for enabling a processor-based system to recognize dental information and to design a dental restoration from the recognized dental information, the computer program product comprising: (See Align-Kuo e.g., at [0001] & [0034] discloses system to recognize dental information and design restoration; and 0008 discloses system/method implemented as computer program products for performing disclosed steps)	receiving, by one or more computing devices, a patient's scan data representing at
least one portion of the patient's dentition data set; (See Align-Kuo; e.g., at FIG. 1F; [0031]: discloses using the actual patient’s dentition as a starting point; and [0035]: discloses the use of scan data) (See Wey e.g. at [0006]);	identifying, using a trained deep neural network, one or more dental features in the
patient's scan data based on one or more output probability values of the trained deep
neural network; (See Align-Kuo; e.g., at [0050]: discloses that a neural network is quite robust at recognizing dental treatment patterns (i.e., features)) (See Wey; e.g., at [0005]-[0006]: application of detection algorithm);	determining locations of the identified one or more dental features including the
locations of a prepared tooth; and (See Wey; e.g., at [0005]-[0006] and [0025]: the position (i.e., location) of the restoration (e.g., a crown) can be determined automatically; Claim 5); and	generating a contour of a crown for the prepared tooth based on the identified one or more dental features and the locations of the identified one or more dental features in the patient’s scan data, wherein the crown is to be attached to the prepared tooth (See Wey; e.g., at [0006]: the restoration can be produced by means of CAD/CAM; [0008]: restoration can be a crown; Claim 8).
	Regarding claimed loge models and logic elements for enabling the processors claimed system as recited in claim 15 limitations, Align-Kuo teaches them as computer program modules and computer program instructions executed as part of the disclosed computing system in Align-Kuo, 0008 & 0075.
	Align-Kuo does not expressly teach determining locations of the identified one or more dental features including the locations of a prepared tooth and generating a contour of a crown for the prepared tooth based on the identified one or more dental features and the locations of the identified one or more dental features in the patient’s scan data, wherein the crown is to be attached to the prepared tooth.
	Wey teaches determining locations of the identified one or more dental features including the locations of a prepared tooth (See Wey; e.g., at [0005]-[0006] and [0025]: the position (i.e., location) of the restoration (e.g., a crown) can be determined automatically; Claim 5); and	generating a contour of a crown for the prepared tooth based on the identified one or more dental features and the locations of the identified one or more dental features in the patient’s scan data, wherein the crown is to be attached to the prepared tooth (See Wey; e.g., at [0006]: the restoration can be produced by means of CAD/CAM; [0008]: restoration can be a crown; Claim 8).
	Wey also teaches training deep convolutional neural networks (See Wey; e.g., at [0022]-0024]) and using a neural network to identify dental features (See Wey; [0005]-[0006]).
	Align-Kuo and Wey are analogous art because they are both from the same field of endeavor as the present application.  Both Align-Kuo and Wey are from the field of dental CAD automation.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Align-Kuo teachings of CAD automation to incorporate Wey’s teachings of CAD automation.  One of ordinary skill in the art would be naturally led to using the CAD automation of Wey to provide to benefits indicated by Wey (e.g., wherein the restoration is a crown).
	
Additionally, Kop also teaches training deep convolutional neural networks (See Kop; e.g., at [0127]) and using a deep neural network to identify dental features as claimed: identifying, using a trained deep neural network, one or more dental features…  (See Kop; [0041]-[0043])	
The Align-Kuo, Wey, and Kop  references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing a information processing system using computational systems.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the collective teaches of Align-Kuo teachings of CAD automation to incorporate deep neural network for processing dental information with the teaches in Kop for using deep neural networks as machine learning for learning dental features of patients in order to treat sleep related disorder. 
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Align-Kuo, Wey, and Kop in order process sensor data of patients jaw using deep neural network machine learning algorithms in order to treat sleep apnea (Kop, Abstract & 0128-0129); Doing so allows the use of deep neural network machine learning model in performing patient-customized monitoring and treatment (Kop, 0127-0129).

	
Claim 2 
The rejection of claim 1 is incorporated; and
	Align-Kuo teaches wherein training the deep neural network further comprises mapping locations of the one or more dental features in the at least one portion of each dentition training data set to a highest location probability value of a location probability vector. (See Align-Kuo; e.g., at [0049]: discloses building neural networks using one or more training sessions; And data based on output probability values in  Align-Kuo; e.g., at [0035] & [0054]) (See Wey; e.g., at [0022]-[0024]: discloses  deep CNNs learning (i.e., being trained); And See Kop for using trained deep neural networks in  [0041]-[0043])
Claim 16 is similar to claim 2 and is rejected under the same rationale.	
Claim 3,
The rejection of claim 2 is incorporated; and
Align-Kuo teaches wherein the trained deep neural network maps locations of the one or more dental features in the at least one portion of each dentition training data set to a highest location probability value of a location probability vector (See Align-Kuo; e.g., at [0034]); and 	wherein determining locations of the identified one or more dental features in the patient's scan data based on output probability values (See Align-Kuo; e.g., at [0035]; and [0054]).

Claims 4 and 17
The rejection of claim 1 and 15 are respectively incorporated; and
	Align-Kuo teaches comparing, using a discriminating deep neural network, the generated contour of the crown for the prepared tooth in the patient's scan data with an image of a real crown contour from one or more real-sample data sets to output a loss function based on the comparison, (See Align-Kuo; e.g., at [0032]), and wherein the deep neural network is configured to generate a second contour of the crown based on the output loss function of the second discriminating deep neural network (See Align-Kuo; e.g., at [0032]).
	Align-Kuo teaches second trained deep neural network outputs a loss function based on a comparison of the generated contour of the crown for the prepared tooth in the patient's scan data with an image of a real crown contour network from a real-sample data sets, (See Align-Kuo; e.g., at [0032]), and wherein the first neural network is configured to generate a second contour of the crown based on the output loss function of the second trained deep neural network.  (See Align-Kuo; e.g., at [0032])

Claims 5 and 18
The rejection of claim 1 and 15 are respectively incorporated; and
	Align-Kuo teaches wherein one or more dental features in the at least one portion of each dentition training data set comprise one or more of a tooth surface anatomy, a tooth dentition, and a restoration type (See Align-Kuo; e.g., at [0035]).
Claim 6
The rejection of claim 2 is incorporated; and
	Align-Kuo teaches wherein the probability vector comprises a plurality of probability values, wherein each probability value indicating a probability that the one or more dental features in at least one at least one portion of each dentition training data set belonging to one or more of a tooth surface anatomy, a tooth dentition, and a restoration type (See Align-Kuo; e.g., at [0031] and [0052]).
Claim 7 
The rejection of claim 2 is incorporated; and
	Align-Kuo teaches segmenting each of the training data sets into different portions, wherein each portion represents a characteristic of a tooth surface anatomy, a tooth dentition, or a restoration type (See Align-Kuo; e.g., at [0031] and [0035]).
Claim 8 
The rejection of claim 1 is incorporated; and
	Align-Kuo teaches segmenting the patient's scan data into different portions prior to identifying the one or more dental features in the patient's scan data (See Align-Kuo; e.g., at [0052]), wherein each different portion represents an aspect of a tooth surface anatomy, a tooth dentition, or a restoration type (See Align-Kuo; e.g., at [0031]).
Claim 9 
The rejection of claim 5 is incorporated; and
	Align-Kuo teaches wherein the tooth surface anatomy comprises one or more features selected from a group of buccal and lingual cusps, distobucall and mesiobuccal inclines, distal and mesial cusp ridges, distolingual and mesiolingual inclines, occlusal surface, and buccal and lingual arcs (See Align-Kuo; e.g., at TABLE 2).
Claim 10 
The rejection of claim 5 is incorporated; and
	Align-Kuo teaches wherein the tooth dentition comprises one or more classifications selected from a group consisting of upper and lower jaws, prepared and opposing jaws, prepared tooth, and tooth numbers (See Align-Kuo; e.g., at FIG. 3/Step 310).
Claim 11 
The rejection of claim 5 is incorporated; and
	Align-Kuo teaches wherein the restoration type comprises one or more restoration selected from a group consisting of crown, inlay, bridge, and implant (See Align-Kuo; e.g., at [0034] and TABLE 2).
Claim 20
	Align-Kuo teaches a system for fabricating a dental restoration from a patient's dentition data, the system comprising: 	a dental restoration client, wherein the dental restoration client receives, from a user interface (See Align-Kuo; e.g., at FIG. 10), an input indicating a selection of a dental restoration type to be fabricated; (See Align-Kuo; e.g., at FIG. 10),	a 3D modeling module, wherein the 3D modeling module: (See Align-Kuo; e.g., at [0031]; And as computer programing instructions for performing disclosed operations in Align-Kuo, 0008 & 0075), 	receives a dentition data set of a patient, wherein the patient's dentition data set is generated by scanning a 3D impression or model of the patient's teeth (See Align-Kuo; e.g., at FIG. 9); 	selects a deep neural network pre-trained by a group of training data sets designed to model a specific restoration type that matches the selected dental restoration type (See Align-Kuo; e.g., at [0035]); 	uses the patient's dentition data set as an input to the selected pre-trained deep neural network (See Align-Kuo; e.g., at [0032]); and 	generates an output restoration model using the selected pre-trained deep neural network based on the patient's dentition data (See Align-Kuo; e.g., at [0032]), wherein the restoration model is to be used on a preparation site (See Wey; e.g., at [0005]-[0006], [0025], Claim 5, and Claim 8); and 	Align-Kuo and Wey are analogous art because they are both from the same field of endeavor as the present application.  Both Align-Kuo and Wey are from the field of dental CAD automation.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Align-Kuo teachings of CAD automation to incorporate Wey’s teachings of CAD automation.  One of ordinary skill in the art would be naturally led to using the CAD automation of Wey to provide to benefits indicated by Wey (e.g., wherein the restoration is a crown).
	Additionally, Kop also teaches training deep convolutional neural networks (See Kop; e.g., at [0127]) and using a deep neural network to identify dental features as claimed: identifying, using a trained deep neural network, one or more dental features…  (See Kop; [0041]-[0043])	
The Align-Kuo, Wey, and Kop  references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing a information processing system using computational systems.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the collective teaches of Align-Kuo teachings of CAD automation to incorporate deep neural network for processing dental information with the teaches in Kop for using deep neural networks as machine learning for learning dental features of patients in order to treat sleep related disorder. 
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Align-Kuo, Wey, and Kop in order process sensor data of patients jaw using deep neural network machine learning algorithms in order to treat sleep apnea (Kop, Abstract & 0128-0129); Doing so allows the use of deep neural network machine learning model in performing patient-customized monitoring and treatment (Kop, 0127-0129).

Claims 12, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Align-Kuo in view of Wey, in further view of Kop and further in view of U.S. Patent No. 7,084,868 (“UoL-Farag”).
Claims 12, and 14
The rejection of claim 2 is incorporated; and
	Align-Kuo, Wey , and Kop are applied as described above with respect to Claims I and 15, respectively.  Align-Kuo does not expressly teach wherein the plurality of dentition training data sets have been preprocessed to generate a depth map for each training data set, wherein each training data set comprises three dimensional (3D) data, wherein the depth map is generated by converting 3D coordinates of each point of the 3D data into a distance value from a given plane to each point.
	UoL-Farag teaches wherein the plurality of dentition training data sets have been preprocessed to generate a depth map for each training data set, wherein each training data set comprises three dimensional (3D) data, wherein the depth map is generated by converting 3D coordinates of each point of the 3D data into a distance value from a given plane to each point. (See Uol-Farag; e.g., at FIG. 5; FIG. 7; and Col. 7, Lines 32-54).
	Align-Kuo, Wey, Kop, and UoL-Farag are analogous art because they are all from the same field of endeavor as the present application.  Align-Kuo, Wey, Kop, and UoL-Farag are are from the field of information processing of dental data using computing systems
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Align-Kuo, Wey, Kop, and UoL-Farag in order to provide a method for efficiently generating patient image scan data.
Claim 13
 The rejection of claim 12 is incorporated; and
	Align-Kuo teaches wherein the preprocessing of the plurality of dentition training data sets is conducted prior to the training of the deep neural network (See Align-Kuo; e.g., at [0049]).
Claim 19: 
The rejection of claim 15 is incorporated; and
	Align-Kuo teaches wherein the preprocessing of the plurality of dentition training data sets is conducted prior to the training of the deep neural network (See Align-Kuo; e.g., at [0049]).
	
Align-Kuo, Wey , and Kop do not expressly teach wherein each training data set comprises three dimensional (3D) data..
	UoL-Farag teaches wherein each training data set comprises three dimensional (3D) data.. (See Uol-Farag; e.g., at FIG. 5; FIG. 7; and Col. 7, Lines 32-54).
	Align-Kuo, Wey, Kop, and UoL-Farag are analogous art because they are all from the same field of endeavor as the present application.  Align-Kuo, Wey, Kop, and UoL-Farag are from the field of information processing of dental data using computing systems.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Align-Kuo, Wey, Kop, and UoL-Farag in order to provide a method for efficiently generating patient image scan data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN O ALABI/Examiner, Art Unit 2129